PER CURIAM.
Appellee Schy’s term of appointment as the Group “A” member of the Personnel Board of the City of North Miami having expired in June, 1981, the main appeal is dismissed as moot.
The cross-appeal from the trial court’s refusal to accept jurisdiction over count II of appellee’s complaint seeking damages and attorney’s fees under 42 U.S.C. §§ 1983 and 1988 is affirmed on the authority of Maine v. Thiboutot, 448 U.S. 1, 3, 100 S.Ct. 2502, 2503, 65 L.Ed.2d 555, 558 n. 1 (1980), and Martinez v. California, 444 U.S. 277, 283, 100 S.Ct. 553, 558, 62 L.Ed.2d 481, 488 n. 7 (1980).